DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
The Amendments and Remarks filed 15 November 2021 in response to the Office Action of 14 June 2021 are acknowledged and have been entered. Claims 1, 34, 110, 135, and 139 have been amended.  Claims 17, 32, 52, and 134 have been cancelled. Claims 144-152 are newly presented. Claims 1-4, 6, 14, 34, 37, 45, 70, 110, 124-125, 129-133 and 135-152 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.	

Information Disclosure Statement

The information disclosure statements filed 11/15/2021 and 3/22/2022 have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 129, 131, 139, 141, and 144-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, 131, 141 recites “mutation corresponding to a D10A mutation or an (and/or) H840A mutation in SEQ ID NO: 1”.  It is unclear what the term ‘corresponding to’ means.  It is unclear if SED ID NO: 1 is a sequence that encompasses a D10A mutation or an H840 mutation or if the claim is requiring those mutation in the unmutated SEQ ID NO:1.
Claim 129 depends from claim 4, and is therefore included in this rejection.
Claim 129 recites “a mutation corresponding to a D10A mutation in SEQ ID NO: 1”.  It is unclear what the term ‘corresponding to’ means.  It is unclear if SED ID NO: 1 is a sequence that encompasses a D10A mutation or if the claim is requiring that mutation in the unmutated SEQ ID NO:1.
Claim 139 recites “(GGGS)n (SEQ ID NO: 1998), (GGGGS)n (SEQ ID NO: 308), (G)n, (EAAAK)n (SEQ ID NO: 309), (GGS)n, SGSETPGTSESATPES (SEQ ID NO: 310)”.  It is unclear what is required by the claim. It is unclear if the claim requires the sequences in the parenthesis or the SEQ ID NOs.  
Claim 144 and 145 recite “ wherein the single amino acid mutation in the PCSK9 protein
is selected from the group consisting of: W10X-W11X, Q99X-Q101X, Q342X-Q344X, and Q554X-Q555X”.  W10X-W11X, Q99X-Q101X, Q342X-Q344X, and Q554X-Q555X are double amino acid mutation.  It is unclear how the single amino acid mutation in the PCSK9 protein can be selected from these double or greater amino acid mutations. 

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims 1-4, 6, 14, 32, 34, 37, 45, 70, 110, 124-125, 129-133, and 135-143 under 35 USC 103 have been withdrawn due to applicant’s amendments and/or arguments and for the reasons below.  

Withdrawn Double Patenting Rejections
 The rejection of claims 1-4, 6, 14, 32, 34, 37, 45, 70, 110, 124, 125, 129-133, and 135-143 on the grounds of nonstatutory double patenting over claims 1-23 of U.S. Patent No. 10,167,457; claims 303, 305-310, 313-317, 319, 321-332 of copending Application No. 15/960,171; and claims 1, 41, 42, 67, 83, 85-91, 113-116, 127, 132, 137, 138, 144, 146, 153, 155, 163, 164, and 176 of copending Application No. 15/934,945 set forth in the office action of 14 June 2021 have been withdrawn due to applicant’s amendments and/or arguments and for the reasons below.  

Allowable subject matter
Claims 1-3, 6, 14, 34, 37, 45, 70, 110, 124-125, 130, 132-133, 135-138, 140, 142-143 and 146-152 are allowable.
The closest prior art is provided in the Office action mailed 06/14/2021 on pages 4-19.
Nishida teaches a method of editing a target polynucleotide using a gRNA and a fusion protein comprising a Cas9 nickase and a cytidine deaminase. Kitamura teaches that co-expression of UGI with a cytidine deaminase increases the number of C to T mutations. Zhang teaches the use of Cas9 to inactivate PCSK9 for cholesterol reduction.  However none of the references cited, nor the prior art as a whole, teach or suggest introducing a C to T change in the polynucleotide of PCSK9 such that the change leads to the mutation of an amino acid in the PCSK9 protein at any of the recited positions into a stop codon. Therefore, in view of
the Applicant’s response, filed 15 November 2021, and the lack of guidance from the prior art to
mutate an amino acid in the PCSK9 protein at any of the recited positions into a stop codon, all ground of rejection in the Final Office action, mailed 14 June 2021, have been overcome and are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        


/NANCY J LEITH/Primary Examiner, Art Unit 1636